DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11-14, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak (KR20170075913) with citations made to attached machine translations.
Regarding claims 1 and 11, Kwak teaches a cooking apparatus and a driving method of a cooking apparatus comprising: a cooking plate including a plurality of heating areas ([0003] cooking area on the upper side corresponding to the first and second induction cookers); a plurality of induction coils that are included in locations corresponding to each of the plurality of heating areas in the lower part of the cooking plate ([0003] first and second induction cookers mounted in the accommodating space to form an induced current at the lower side of the cooking vessel); a driver supplying currents to each of the plurality of induction coils ([0026] first and second driving units 18 and 19); and a processor ([0026] control unit 20) configured to: based on receiving a user instruction for turning on a second heating area among the plurality of heating areas being received while a first heating area among the plurality of heating areas is turned on ([0010] based on user input, turning on the induction cookers; [0017] beginning the interference noise prevention process), stop the supply of a current to a first induction coil corresponding to the first heating area among the plurality of induction coils during a threshold time ([0031] during  the interference noise prevention process, the process of operating only the second inverter crater 9 during the duty corresponding to the thermal power of the second inverter crater 9 is sequentially repeated).
Regarding claims 2 and 12, Kwak discloses the cooking apparatus of claim 1 and the driving method of claim 11, wherein the processor is further configured to: while both of the first heating area and the second heating area are turned on, control the driver to adjust a strength of at least one of a first current or a second current such that a difference between the strength of the first current supplied to the first induction coil and the strength of the second current supplied to a second induction coil corresponding to the second heating area is within a threshold range ([0048]difference in current values of first and second driving units to detect absence of cooking vessel, [0051] cooking canceled if difference indicates absence of cooking vessel, which indicates an adjustment to one of the first or second currents supplied to the first or second induction coil).
Regarding claims 3 and 13, Kwak discloses the cooking apparatus of claim 2 and the driving method of claim 12, wherein the processor is configured to: based on the strength of at least one of the first current or the second current being adjusted, adjust the time that the current of the strength that has been adjusted is supplied based on the adjusted strength of the current ([0049] based on the difference of the current values of first and second driving units, adjust the duties of the first and second induction cooker as in step s3 [0042]).
Regarding claims 4 and 14, Kwak discloses the cooking apparatus of claim 3 and the driving method of claim 13, wherein the processor is further configured to: increase the strength of at least one of the first current or the second current, generate a pulse width modulation (PWM) signal for adjusting the time that the current of the strength that has been increased is supplied based on the increased strength of the current; and transmit the signal to the driver ([0097] For example, if the on-duty time is 3 seconds and the compensation time is 0.2 second, the control unit 20 generates a control signal including duty 3.2 / 6 and outputs the control signal to the first and second driving units 18, (19)).
Regarding claims 8 and 18, Kwak discloses the cooking apparatus of claim 1 and the driving method of claim 11, wherein the processor is further configured to: based on a user instruction for turning on the second heating area being received, gradually increase a strength of a current supplied to a second induction coil corresponding to the second heating area among the plurality of induction coils ([0096] Fig. 4 is increased by the time constant value of the circuit components in the cooking vessel or induction heating cooker A rising time gradually increases from 0 to the set firepower W1).
Regarding claims 9 and 19, Kwak discloses the cooking apparatus of claim 1 and the driving method of claim 11, wherein the threshold time is time required for a strength of the current supplied to a second induction coil corresponding to the second heating area to be identical to the strength of the current corresponding to the user instruction ([0018] the control unit calculates a compensation time for compensating for the loss heating amount due to the rising time generated at the time of duty ON when the plurality of induction furnaces are operated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR20170075913) in view of Adiego (EP3001773) with citations made to attached machine translations.
Regarding claims 5 and 15, Kwak teaches the cooking apparatus of claim 3 and the driving method of claim 13, but is silent on wherein the processor is further configured to: adjust the time that the current of the strength that has been adjusted is supplied such that an average output power of a heating area corresponding to an induction coil to which the current of the strength that has been adjusted is supplied is identical to an output power before the adjustment
However, Adiego teaches the processor is further configured to: adjust the time that the current of the strength that has been adjusted is supplied such that an average output power of a heating area corresponding to an induction coil to which the current of the strength that has been adjusted is supplied is identical to an output power before the adjustment ([0008] control unit is provided to change in the transitional time interval at least one switching frequency and / or at least one duty cycle and / or at least one phase, in particular of the at least one control signal of the control unit, in particular continuously to change the total output power can be adapted to different requirement; Figs. 1-8 total output power 28a-g returning to the output power before adjustments).
Kwak and Adiego are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Kwak to incorporate the teachings of Adiego to have the output power after an adjustment be the same as before an adjustment to provide advantageous flexibility, in particular since a change the total output power can be adapted to different requirements (Adiego [0008]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR20170075913) in view of Kataoka (JP2011103225) with citations made to attached machine translations.
Regarding claims 6 and 16, Kwak teaches the cooking apparatus of claim 3 and the driving method of claim 13, but is silent on wherein the driver further comprises: a first switch controlling supply of a current to the first induction coil; a second switch controlling a frequency of the current supplied to the first induction coil; a third switch controlling supply of a current to the second induction coil; and a fourth switch controlling the frequency of the current supplied to the second induction coil; and the processor is further configured to: control a supply time of the first current by controlling the switching frequency of the first switch, control the strength of the first current by controlling the switching frequency of the second switch, and controlling the strength of the second current by controlling the switching frequency of the fourth switch.
However, Kataoka teaches the driver further comprises: a first switch controlling supply of a current to the first induction coil ([0031] first semiconductor switch 11 and the second semiconductor switch 12 can be varied so that the input current or the like becomes a predetermined value); a second switch controlling a frequency of the current supplied to the first induction coil ([0034] the semiconductor switches 11, 12, 14, and 15 in the inverters 4 and 5 in the drive frequency range. The input power decreases as the drive frequency increases) a third switch controlling supply of a current to the second induction coil ([0031] third semiconductor switch 14 and the fourth semiconductor switch 15 in the second inverter 5, third semiconductor switch 14 and fourth semiconductor switch 15 can be varied so input current can be a predetermined value); and a fourth switch controlling the frequency of the current supplied to the second induction coil ([0034] the semiconductor switches 11, 12, 14, and 15 in the inverters 4 and 5 in the drive frequency range. The input power decreases as the drive frequency increases); and the processor is further configured to: control a supply time of the first current by controlling the switching frequency of the first switch, control the supply time of the second current by controlling the switching frequency of the third switch ([0031] changing the ratio between the on time and the off time, that is, the conduction time ratio, the input current or the like is controlled to be a predetermined value, switches 11 and 14) control the strength of the first current by controlling the switching frequency of the second switch, and controlling the strength of the second current by controlling the switching frequency of the fourth switch ([0034] the semiconductor switches 11, 12, 14, and 15 in the inverters 4 and 5 in the drive frequency range. The input power decreases as the drive frequency increases).
Kwak and Kataoka are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Kwak to incorporate the teachings of Kataoka to have four switches for driving to control the frequency and current to the induction coils in order to provide an induction heating device that can suppress the generation of interference noise due to a difference in driving frequency between a plurality of heating coils even when the plurality of heating coils are operated simultaneously (Kataoka [0011]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR20170075913) and Kataoka (JP2011103225) as applied to claims 6 and 16 above, in further view of Nam (US20190289678) with citations made to attached machine translations.
Regarding claims 7 and 17, Kwak and Kataoka teach the cooking apparatus of claim 6 and the driving method of claim 16, but are silent on transmitting a pulse width modulation (PWM) signal for controlling supply of a current to the first induction coil to the driver; and based on a feedback signal corresponding to the PWM signal not being received from the driver, controlling the first switch and stopping supply of a current to the first induction coil.
However, Nam teaches transmitting a pulse width modulation (PWM) signal for controlling supply of a current to the first induction coil to the driver ([0028] comparator 340 can be configured to compare the feedback signal 325 with a reference signal to generate an output signal 345 that can be provided to controller 350); and based on a feedback signal corresponding to the PWM signal not being received from the driver, controlling the first switch and stopping supply of a current to the first induction coil ([0037] the detected current is less than the determined maximum current, the method 500 may end at 514).
Kwak, Kataoka, and Nam are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Kwak and Kataoka to incorporate the teachings of Nam to transmit a signal for current supply and not supplying current based on a feedback signal in order to maintain power levels within a safe operating zone, e.g., to avoid or minimize hard switching (Nam [0006]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR20170075913) in view of Nam (US20190289678) with citations made to attached machine translations.
Regarding claims 10 and 20, Kwak teaches the cooking apparatus of claim 1 and the driving method of claim 11, but is silent on wherein the processor is further configured to: sense an output signal of the first induction coil by a time interval determined based on a driving frequency of the first induction coil, and based on the size of the output signal being greater than or equal to a threshold size based on the maximum size among the sensed sizes of the output signal, control the driver such that the size of the output signal of the first induction coil maintains the threshold size.
However, Nam teaches the processor is further configured to: sense an output signal of the first induction coil by a time interval determined based on a driving frequency of the first induction coil ([0027] a feedback signal 325 associated with the current flow through the induction heating coil 370 ) based on the size of the output signal being greater than or equal to a threshold size based on the maximum size among the sensed sizes of the output signal, control the driver such that the size of the output signal of the first induction coil maintains the threshold size ([0037] the detected current is greater than the determined maximum current at step 510, the method 500 may proceed to a step 512 of modifying an operating parameter of the induction cooktop appliance, in particular the power supply circuit thereof).
It would have been obvious to have modified Kwak to incorporate the teachings of Nam to sense an output  signal by a time interval based on the first induction coil and control the output signal so that it maintains a threshold size in order to maintain power levels within a safe operating zone, e.g., to avoid or minimize hard switching (Nam [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/3/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761